Citation Nr: 1733088	
Decision Date: 08/15/17    Archive Date: 08/23/17

DOCKET NO.  12-18 712	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial compensable rating for erectile dysfunction.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and E.A.


ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel


INTRODUCTION

The Veteran had honorable active duty service from November 1963 to September 1986.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO), which granted service connection for erectile dysfunction and assigned a noncompensable (zero percent) rating effective November 6, 2009.  

The Veteran and E.A. presented testimony at a personal hearing before the undersigned Veterans Law Judge in May 2017.  A transcript is of record.  At          the time of his hearing, the Veteran submitted additional evidence directly to the Board, which was accompanied by a waiver of RO consideration.  The evidence will therefore be considered in this decision.  38 C.F.R. § 20.1304 (2016). 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Board resolves reasonable doubt in the Veteran's favor by finding that he has deformity of the penis with loss of erectile power.  


CONCLUSION OF LAW

The criteria for an initial disability rating of 20 percent for erectile dysfunction have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.115b, Diagnostic Code 7522 (2016).



REASONS AND BASES FOR FINDING AND CONCLUSION

Disability ratings are determined by applying the criteria set forth in the VA Schedule of Rating Disabilities (Rating Schedule) and are intended to represent     the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating many accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a questions as to which of two evaluations apply, assigning a higher of the two where the disability pictures more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

Service connection was established for erectile dysfunction in the May 2010 rating decision that is the subject of this appeal.  A noncompensable (zero percent) rating was assigned pursuant to 38 C.F.R. § 4.115b, Diagnostic Code 7522, effective November 6, 2009.  Under Diagnostic Code 7522, a 20 percent rating is assigned for deformity of the penis with loss of erectile power.

The Veteran contends that he is entitled to a 20 percent rating because his penis is deformed.  See e.g., July 2012 VA Form 9; statement in support of claim received May 2014; May 2017 hearing transcript.  There is medical evidence of record that references deformity of the penis.  See letters written from private physicians dated June 28, 2010, January 11, 2011, and April 18, 2012.  Given the foregoing, and resolving all reasonable doubt in favor of the Veteran, the Board finds that he has deformity of the penis with loss of erectile power such that an initial 20 percent rating is warranted for the entire period on appeal.  As this is the maximum rating allowed under Diagnostic Code 7522, the assignment of a rating in excess of 20 percent is not warranted.  

ORDER

For the entire period on appeal, an initial evaluation of 20 percent is granted for erectile dysfunction, subject to the rules and regulations governing the payment of VA monetary benefits.



____________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


